        Case 4:19-cv-00037-DC-DF Document 38 Filed 05/18/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    PECOS DIVISION

MARY CATHERINE “KATIE”                              §
SANCHEZ,                                            §
         Plaintiff,                                 §
                                                    §
v.                                                  §                   P:19-CV-037-DC
                                                    §
PRESIDIO COUNTY, TEXAS, and                         §
FRANCES GARCIA,                                     §
in her individual capacity,                         §
               Defendants.                          §

                        ORDER ON FINAL PRETRIAL CONFERENCE

        On May 17, 2021, the Court held a Final Pretrial Conference in the above-captioned cause.

The Court issues the following Order to memorialize the oral rulings made at the hearing.

        The Court PRE-ADMITS Plaintiff’s exhibits P-1 through P-5 and P-7 through P-10. The

Court also PRE-ADMITS Defendants’ exhibits D-2, D-5 through D-16, and D-18 through D-25. All

other exhibits must be authenticated prior to requesting admission at trial.

        The Court ORDERS the parties to file a joint stipulation of facts setting out all facts, if any,

that are agreed upon no later than Monday, May 24, 2021, at 5:00 p.m.

        Jury selection and trial are SET for Monday June 21, 2021, at 8:00 a.m. Any changes to the

current jury selection and trial settings will be communicated to the parties by a subsequent order.

        It is so ORDERED.

        SIGNED this 18th day of May, 2021.




                                      DAVID COUNTS
                                      UNITED STATES DISTRICT JUDGE
